Fourth Court of Appeals
                                    San Antonio, Texas
                                        December 6, 2019

                                       No. 04-19-00510-CV

                                            IN RE S.E.,

                 From the 25th Judicial District Court, Guadalupe County, Texas
                                  Trial Court No. 14-1049-CV
                          Honorable Jessica Crawford, Judge Presiding


                                          ORDER
        On December 3, 2019, this court received appellant’s pro se brief. The brief violates
Texas Rule of Appellate Procedure 38 in that: (1) it is unaccompanied by an appendix; (2) it
lacks any clear and concise arguments for the contentions made, with appropriate citations to
legal authorities and the record; (3) it contains no certificate of compliance; (4) it contains no
table of contents; and (5) it contains no index of authorities. The brief also violates Texas Rule of
Appellate Procedure 9 in that: (1) it contains improper line spacing, and (2) it contains no proof
of service.

        It is therefore ORDERED that appellant’s brief is STRICKEN from our record. It is
FURTHER ORDERED that appellant file an amended brief complying with the Texas Rules of
Appellate Procedure by no later than thirty (30) days from the date of this order. If appellant fails
to do so, this appeal will be dismissed for want of prosecution. See TEX. R. APP. P. 38.9, 42.3.

        Appellant is reminded that as a pro se litigant representing himself on appeal, he will be
“held to the same standards as licensed attorneys and must comply with applicable laws and
rules of procedure.” Shull v. United Parcel Serv., 4 S.W.3d 46, 52–53 (Tex. App.—San Antonio
1999, pet. denied). Appellant is advised to visit the Fourth Court of Appeals website
(http://www.txcourts.gov/4thcoa/) and review the applicable laws and rules of procedure, as well
as the Pro Se Litigant Guide (available at http://www.txcourts.gov/media/752166/Pro-Se-
Litigant-Guide.pdf).


                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of December, 2019.
___________________________________
MICHAEL A. CRUZ,
Clerk of Court